             Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                    )
COMMISSION                                      )
                                                )
Plaintiff,                                      )
                                                )
v.                                              )
                                                )     CIVIL ACTION NO.4:20-cv-1152-LPR
DILLARD’S INC.                                  )
                                                )
Defendant.                                      )
                                                )


                                   CONSENT DECREE


                                       INTRODUCTION

         Plaintiff Equal Employment Opportunity Commission (Commission), an agency of

the United States government, filed this action against Defendant Dillard’s Inc. (Dillard’s)

to enforce Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

and the Civil Rights Act of 1991, 42 U.S.C. § 1981a. The Complaint alleges Dillard’s

failed to promote Blacks into management/supervisory positions because of their race.

The Complaint also alleges Dillard’s constructively discharged another employee and

retaliated against another employee.

         Dillard’s steadfastly denies these allegations, but in support of its resolute

commitment to the principles of equal employment opportunity for all and to avoid

protracted and continued litigation, the Commission and Dillard’s have consented to entry

of this Decree.
            Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 2 of 18




       The Commission and Dillard’s, the Parties to this Consent Decree, stipulate and

consent to entry of this Decree to resolve this action for all employees, current and

former, who have claims within the scope of this lawsuit and the charges of

discrimination filed that resulted in this civil action.

       The terms of this Consent Decree are adequate, reasonable, equitable and just,

and the rights of the Parties and the public interest are adequately protected by the

Decree.

       It is hereby ORDERED, ADJUDGED, AND DECREED:

                                        JURSIDICTION

       1.      The United States District Court for the Eastern District of Arkansas,

Central Division, has jurisdiction over the Parties and the subject matter of this litigation

and shall retain jurisdiction over this Decree for the purposes of enforcement.

       2.      Neither of the Parties shall contest jurisdiction of this Court to enforce

this Decree and its terms or the right of the Parties to seek enforcement in the event

either party breaches any of the terms of this Decree.

                               PURPOSES OF THE DECREE

       3.      The Parties enter into this Decree for the following purposes:

               a.      to resolve all of the issues alleged in the charges of discrimination

                       filed against Dillard’s as listed in Paragraph 6, alleging denial of

                       promotions based on race (and constructive discharge) and for

                       the class members listed in the Commission’s February 24, 2020

                       correspondence to Dillard’s;

                b.     to provide monetary and injunctive relief to charging parties and

                       class members as listed in Paragraph 6 of this document and in
                                             2
           Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 3 of 18




                    correspondence dated February 24, 2020, from the Commission

                    to Dillard’s;

              c.    to document Dillard’s’ compliance with Title VII of the Civil Rights

                    Act of 1964;

              d.    to document Dillard’s’ efforts to consider employees for promotion

                    based on qualifications and not based on race;

              e.    to document that Dillard’s will train store managers regarding Title

                    VII of the Civil Rights Act of 1964; and,

              f.    to document that Dillard’s’ store managers recognize that Dillard’s

                    will not tolerate or condone discrimination based on race, in

                    particular with regard to promotion and with regard to the Little

                    Rock Buyer’s Program.

                               SCOPE OF THE DECREE

      4.      This Consent Decree shall apply to all of          Dillard’s’ retail stores

nationwide.

                             DURATION OF THE DECREE

      5.      Upon entry of the Decree by the Court, the provisions of this Decree

become immediately effective and shall bind the Parties for two years.

                                    ISSUES RESOLVED

      6.      This Decree     resolves   all issues and claims       arising out of the

Commission’s Complaint, Civil Action No. 4:20-cv-1152 based on the following charges:

              a.    Tanisha Erby, Charge Nos. 493-2011-00879 and 493-2013-01062;

              b.    Commissioner Chai Feldblum, Charge No. 493-2013-01026;

              c.    Evelyn Akins, Charge No. 493-2013-00495;
                                          3
            Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 4 of 18




               d.     Metasebia Mesfine, Charge No. 420-2014-02441;

               e.     Wanda Jones, Charge No. 450-2014-02576;

               f.     Janine Fryer, Charge Nos. 410-2014-03356 and 410-2019-05810;

               g.     Scheryl Walls, Charge No. 423-2016-00606;

               h.     Pauline Albrutton, Charge No. 511-2016-00909;

               i.     Terricia Malone, Charge No. 493-2017-00323;

               j.     Joyce Williams, Charge No. 461-2018-02333; 461-2018-03027; and

                      461-2020-00525; and

               k.     Winifred Morgan Epps, Charge No. 461-2018-01171.

       7.      The Commission reserves the right to proceed with respect to any matters

not covered in this Decree and to secure relief on behalf of aggrieved persons not

covered by this Decree.

                                   INJUNCTIVE RELIEF

       8.      Defendant, which includes its supervisors, managers, officers, directors,

agents, successors, subcontractors, and all other persons in active concert shall not

discriminate based on race in the promotion of employees to management and

supervisory positions at its retail stores.

       9.      Defendant, which includes its supervisors, managers, officers, directors,

agents, successors, subcontractors, and all other persons in active concert shall not

retaliate against any current or former employee who filed a charge of discrimination,

gave testimony, assisted, or participated in any manner in any investigation,

proceeding, or hearing under Title VII.




                                              4
             Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 5 of 18




                                WRITTEN PROMOTION POLICY

           10.    Within 60 days after entry of this Decree, Dillard’s shall develop a

    written promotion policy to include the following elements:

                  a.     a statement that Dillard’s will not discriminate based on race

                         in making promotions to management/supervisory positions up to

                         area selling manager (ASM) positions in the store;

                  b.     Dillard’s will not employ a “tap on the shoulder” process for any

                         promotion referenced in Paragraph 10a1;

                  c.     Each of Dillard’s’ retail stores will post all of its own open

                         positions referenced in Paragraph 10(a) in its store on its on-

                         site bulletin boards where it customarily posts notices to

                         employees;

                  d.     Dillard’s shall designate a time period to submit applications

                         no shorter than four days from the date posted.

                  e.     Dillard’s shall not fill any position until after the application period

                         closes;

                  f.     For all promotions to positions up to that of ASM, the store

                         manager, with the assistance of Human Resources or other

                         designated individuals, shall make a good faith effort to

                         select the most qualified person who applies for the position

                         using criteria such as but not limited to disciplinary history,



1
 This prohibition does not prohibit management from approaching a current employee to draw the
employee’s attention to the posted notice of a management/supervisory open position. Further, it does
not prohibit management from advising non-employees of that opening. Rather, the selection for vacant
positions referenced in paragraph 10a may not be made solely outside of the written promotion policy.
                                                   5
         Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 6 of 18




                      attendance, sales metrics (including sales per hour, returns,

                      credit applications, and related data), clientele-based         sales,

                      initiative, previous management experience of comparable

                      sales volume, long-term career interests, ability to travel, and

                      length of service with Dillard’s, prior retail experience,

                      leadership, and qualities such as the ability to motivate

                      employees, ability to work cooperatively with others, customer

                      service skills, ability to resolve conflicts, scheduling availability,

                      willingness to work in excess of 40 hours per week (to include

                      weekends and holidays), relevant education, interest in

                      promotion, compensation expectations, and any other non-

                      prohibited factor that Dillard’s reasonably believes reflects on

                      the individual’s candidacy;

              g.      if no job description exists for a position referenced in Paragraph

                      10(f), Dillard’s will create a job description and apply that criteria

                      to its selection.

                           DISTRIBUTION OF PROMOTION
                                     POLICY

       11.    Within 45 days following the development of Dillard’s’ promotion policy,

Dillard’s shall post its new promotion policy at each retail store where it customarily posts

notices to employees.

                          LITTLE ROCK BUYERS PROGRAM

       12.    Dillard’s shall modify its Little Rock Buyers Program as follows:

              a.      the Program description shall contain a statement confirming that

                                               6
         Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 7 of 18




                     Dillard’s considers all qualified applicants regardless of race or

                     other prohibited status; and

              b.     Should Dillard’s seek candidates for the Program, it will include

                     contacting one or more Historically Black Colleges and

                     Universities.

                            COMPLAINT PROCEDURES

       13.    For the duration of this Decree, Dillard’s shall maintain and monitor

an email address and anonymous employee hotline dedicated to receiving and

investigating, to the extent circumstances dictate, employee complaints alleging failure

to promote to management/supervisory positions based on race.

              a.     Absent extenuating circumstances, Dillard’s shall monitor the

                     dedicated email address and hotline and shall attempt to contact

                     the complainant within 48 hours of the complaint;

              b.     Dillard’s shall investigate all complaints received through its

                     dedicated email address and hotline number to the extent

                     required by the facts in question;

              c.     Dillard’s shall maintain notes of its investigation.

              d.     Dillard’s shall post the designated email address and hotline

                     number in an area where Dillard’s customarily posts notices

                     to employees.

                                     LIVE TRAINING

       14.    Within 100 days after the entry of the Decree, Dillard’s shall conduct

training sessions for all of its store managers which shall last a minimum of two hours

and consist of anti-discrimination training in the promotion process. The training shall
                                              7
         Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 8 of 18




include the following:

              a.     an overview of Title VII of the Civil Rights Act of 1964;

              b.     discussion of what conduct constitutes discrimination, to include

                     discrimination based on race;

              c.     discussion of what conduct constitutes retaliation;

              d.     discussion       of   Dillard’s’       new     policy    for promotion

                         into management/supervisory positions;

              e.     discussion of Dillard’s’ policy against retaliation;


              f.     discussion of Dillard’s’           complaint   process    for   reporting

                     alleged discrimination (e.g. the complaint email and telephone

                     hotline).

              g.     a video clip of an officer of Dillard’s reinforcing Dillard’s’ policy

                     against discrimination, to include discrimination based on race,

                     Black, stating that Dillard’s does not tolerate any discrimination in

                     the workplace and stating that there are serious consequences

                     for engaging in any discrimination in the workplace, up to and

                     including termination.

       15.    Dillard’s shall provide a report of the training outlined in Paragraph

14 within 90 days following the conclusion of the training sessions and any required

makeup training sessions. The report shall include:

              a.     a copy of the training materials;

              b.     a roster of attendees;

              c.     a signed acknowledgement or management-certified list of

                                               8
            Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 9 of 18




                      attendees, which may be executed electronically or in any other

                      appropriately    socially-distanced,    safe,    convenient,     and

                      efficient manner by the trainees; and


               d.     an acknowledgement that they received a copy of the new

                      promotion policy

      16.      Dillard’s shall send the report to EEOC MEDO decree

      17.      Dillard’s shall retain an outside human resources consultant or attorney

who has specialized knowledge of employment discrimination or who has experience

in labor and employment law, specifically race discrimination, to conduct the initial

training which may be conducted in person, through remote video telecast, or by

recorded presentation that includes the requirements listed in Paragraph 14.

      18.      Dillard’s shall video record the training session discussed in Paragraph

14. Dillard’s shall require any employee absent on the date of the initial training session

to watch the video recording within one week of the employee’s return to work or

otherwise within a reasonable time thereafter.

      19.      For the second year of the duration of this Decree, Dillard’s shall

conduct a refresher training on race discrimination and retaliation for all its store

managers.

      20.      The subsequent refresher training shall last a minimum of one hour, and

Dillard’s shall conduct this training using trainers with experience in race discrimination,

to include its own in-house personnel.

       21.     Within 30 days after the completion of the refresher training session,

Dillard’s shall notify the Commission that it conducted the required training. Dillard’s

                                              9
          Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 10 of 18




shall provide a signed roster of attendees and a copy of the training materials used

at that training session to EEOC-MEDO-decree monitoring@eeoc.gov.

       22.    Dillard’s shall inform all applicable employees in writing that the trainings

are mandatory.

                                  NOTICE POSTING
        23.   Dillard’s shall post a copy of the Notice attached as Exhibit B within

10 business days of entry of this Decree. Dillard’s shall post Exhibit B in a

conspicuous place upon its premises where notices to applicants and employees

are customarily posted and keep a copy of the Notice attached as Exhibit B posted

for a period of two years. In the alternative, Dillard’s shall post the policy on its website

where its employees customarily review company policies for the duration of the

Decree.

       24.    Dillard’s will also continue its practice of posting in conspicuous places

the notice poster required by Title VII, 42 U.S.C. § 2000e-10.

                             GENERAL MONETARY RELIEF

       25.    Dillard’s shall pay a total of $900,000.00 in full and final settlement of

the claims of the Commission on behalf of the charging parties and the class members

as specified below.

       26.    The Commission shall provide Dillard’s copies of the signed releases

(see Exhibit A) and executed IRS Form W-4s (2020) prior to Dillard’s dispensing of

the checks.

              a.      to receive a settlement payment under this Decree, charging

                      parties and class members must sign the Release (Exhibit A)

                      and return the signed Release to the Commission by the

                                               10
        Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 11 of 18




                    deadline established by the Commission;

             b.     charging parties and class members who fail to return the signed

                    Release are deemed to have rejected the settlement amount and

                    lose eligibility to receive any payment from the settlement fund;

                    and,

             c.     in the event funds remain, the Commission will redistribute those

                    funds to the charging parties identified in Paragraph 6 in amounts

                    to be determined by the Commission.

       27.   Within 20 days from Dillard’s’ receipt of the last Release and IRS Form

W-4s (2020), the Commission shall provide to Dillard’s via email, a Final Class

Distribution List along with a copy of the signed Release for each payee.

             a.     the List shall contain the name of each payee, the mailing address

                    and telephone number of the payee, and the total amount to be

                    paid, specifying the amount of back pay and the amount of

                    compensatory damages;

             b.     Dillard’s shall issue a W-2 Form for the designated back pay

                    amount and withhold applicable deductions;

             c.     Dillard’s   shall   issue   a   1099   Form   for   the   designated

                    compensatory damages amount;

             d.     the Commission retains sole discretion to determine the amount

                    awarded to each payee;

             e.     Dillard’s shall provide copies of all checks to Pamela Dixon

                    at pamela.dixon@eeoc.gov; and,

             f.     Checks are to be distributed with 30 days of receipt of said list.
                                            11
         Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 12 of 18




       28.     Late payment of the checks shall be subject to the accrual of interest

pursuant to 28 U.S.C. § 1961.

                               REPORTING PROVISIONS

       29.     Notwithstanding the report outlined in Paragraph 15 following Dillard’s’

initial training, Dillard’s shall submit its first annual report within 12 months of the entry

of the Decree and its second report within 23 months of the entry of the Decree. The

reports shall contain the following:

                a.    any complaints of failure to promote to

                      supervisory/management position up through ASM positions at

                      Dillard’s’ retail store locations based on race, Black, during the

                      time frame covered by this report;

               b.     the results of any investigation;

               c.     the remedial actions taken with respect to such complaints;

               d.     a list of all persons who applied for management/supervisory

                      positions through the ASM position at the retail store, to include

                      the person’s race;

               e.     a list of all persons promoted, as defined in Paragraph 10(a),

                      during the time frame covered by the report to include the name

                      of the person promoted, the race of the person promoted,

                      the position promoted from, and the position promoted to; and,

               f.     a certification by Dillard’s that the Notices required to be posted

                      as referenced above remained posted during the time period

                      preceding the report.

                                               12
        Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 13 of 18




       30.    Dillard’s shall submit all reports required under the Decree to EEOC-

MEDO-decree monitoring@eeoc.gov.

                                         MONITORING

       31.    The Commission shall have the right to monitor and review compliance

with this Decree with reasonable written advance notice. Dillard’s shall cooperate with

the Commission in any review function as it relates to this Decree. Specifically, the

Commission shall have the right to the following:

              a.     attend training sessions required by this Decree;

                     b.       interview employees related to the Company’s compliance

                     with its requirements pursuant to this Decree as long as Dillard’s

                     is afforded a right    to        counsel   with   respect      to

                     interviews     of      its management/supervisory employees;

              c.     inspect Dillard’s’ retail store premises upon prior written notice

                     of five business days to ensure the notices required pursuant to

                     this Decree are posted; and,

              d.     review applications of employees who applied for promotions

                     to supervisory/management positions as defined in Paragraph

                     10(a).

                          NOTIFICATION OF SUCCESSOR

       32.    Dillard’s shall provide prior written notice to any potential purchaser

of Dillard’s’ business or a purchaser of all or a material portion of Dillard’s’ assets

or to any other potential successor of the Commission’s lawsuit and the existence

and contents of the Consent Decree as long as the Decree remains effective.


                                                 13
         Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 14 of 18




                                 DISPUTE RESOLUTION

       33.     If Dillard’s fails to comply with the terms of this Decree, the Commission

has a right to enforce the obligations under this Decree. The Commission shall provide

15 days’ notice to Dillard’s’ General Counsel and its undersigned counsel of any

deficiency in complying with the terms of this Decree. If the Commission and Dillard’s

are unable to reach an agreement regarding resolution of any such deficiency in

Dillard’s’ compliance with the terms of this Decree, the Commission shall then have

the option of petitioning the Court for relief.

                                          COSTS

       34.     The Commission and Dillard’s shall bear their own costs, attorney fees,

and expenses in this lawsuit other than costs.




      IT IS SO ORDERED THIS 8TH DAY OF OCTOBER 2020.




                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE




                                                  14
        Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 15 of 18




FOR THE COMMISSION:                FOR DEFENDANT:

SHARON FAST GUSTAFSON              /s/J. Bruce Cross
General Counsel                    J. BRUCE CROSS

ROBERT A. CANINO                    CROSS, GUNTER, WITHERSPOON
Acting Deputy General Counsel       & GALCHUS, PC
                                    500 President Clinton Ave. Ste. 500
GWENDOLYN Y. REAMS                  Little Rock, AR 72201
Associate General Counsel           (501) 371-9999
                                    Little Rock, AR 72201
                                    (501) 371-9999

/s/ Faye A. Williams                /s/Steven W. Moore
FAYE A. WILLIAMS                    STEVEN W. MOORE
Regional Attorney                   Fox Rothschild LLP
                                    1225 17th St, Suite 2000
                                    Denver, CO 80202
/s/ Timothy Bowne                   (303) 383-7665
TIMOTHY BOWNE
Supervisory Trial Attorney

EQUAL EMPLOYMENT                    .
OPPORTUNITY COMMISSION
1407 Union Ave., Ste. 901
Memphis, TN 38104
(901) 544-0088

 /s/ Pamela B. Dixon
Senior Trial Attorney

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
801 Louisiana, Ste. 200
Little Rock, AR 72201
(501) 324-5065




                                        15
        Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 16 of 18




                                      EXHIBIT A

                                     RELEASE


I,                                     [Class Member Name],         in consideration for

$                     [to be specified by the EEOC], less all required withholdings, paid

to me by Defendant in connection with the resolution of EEOC v. Dillard’s, Inc., Case No.

                  (E.D.   Ark.), waive my right to recover for any claims of race

discrimination arising under Title VII of the Civil Rights Act of 1964, as amended, that I

had against Defendant prior to the date of this release and that were included in the claims

alleged by EEOC’s complaint in EEOC v. Dillard’s, Inc.




Date:                                     Signature:




                                            16
     Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 17 of 18




                                     EXHIBIT B

                          NOTICE TO ALL EMPLOYEES

1.   This Notice to all retail employees of Dillard’s, Inc. is posted as part of the
     agreement reached between Dillard’s and the Equal Employment
     Opportunity Commission in settlement of a complaint alleging race
     discrimination in promotion from non- management/supervisory positions to
     management/supervisory positions. Dillard’s denies all allegations of
     wrongdoing, and although no court has found that Dillard’s violated any
     statue, order, law, or regulation, in support of its resolute commitment to the
     principles of equal employment opportunity, Dillard’s believes that a mutual
     resolution of this matter with the Commission is in the best interests of all.

2.   Federal law requires an employer to maintain a workplace free from
     discrimination based on race, as well as sex, color, religion, national origin,
     age (40 or older), or disability with respect to terms and conditions of
     employment. It is also unlawful under Title VII to retaliate against any
     applicant or employee who opposes a practice made unlawful under federal
     law, or files, assists or participates in the filing of a charge of discrimination
     or participates in any investigation under Title VII.

3.   Dillard’s shall not tolerate or condone race discrimination or retaliation against
     any employee or applicant for employment. Retaliation and discrimination
     violate Company policy as well as federal law. Violations of these Company
     policies by anyone employed by Dillard’s shall result in disciplinary action
     up to and including termination.

4. Dillard’s is committed to providing a workplace free of race discrimination.

5. Dillard’s supports and shall comply with Title VII in all respects and shall not
   take any action against any employee because the employee opposed
   employment practices made illegal by Title VII or exercised his/her rights
   under the law by filing a charge with the Equal Employment Opportunity
   Commission or because he/she testified, assisted, or participated in any
   manner in any investigation, proceeding, or hearing under Title VII.

6. If you believe you have been discriminated against in violation of federal law,
   you may contact Dillard’s at legal@dillards.com (email) or on its telephone
   hotline 1 (866) 353- 6787. Additionally, you may access the EEOC at 1-
   800-669-4000. The TTY number for hearing impaired is 1-800-669-6820.
   Additional information may also be found at eeoc.gov. Finally, you may contact
   the Little Rock Area Office at 501-324-5060.




                                          17
Case 4:20-cv-01152-LPR Document 4 Filed 10/08/20 Page 18 of 18




 THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY
                          ANYONE
                                      Dillard’s, Inc.

                                   By:_


                                          Date




                              18
